DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re Claim 39; the claim recites a first switch circuitry and a second switching circuitry in lines 2 and 3. However in line 5, the claim recites control circuitry configured to generate a control signal causing the switching circuity to switch between a conductive state and non-conductive state based on a comparison between a measurement value and a threshold value.
However because there are two switching circuitries, (a first switching circuitry and a second switching circuitry), it’s unclear which of the switching circuitries are referred by the claims. 
In a situation where the claim is relying on the first switching circuitry for the foreign object detection as compared to the second switching circuitry, the operation of the entire circuitry would perform differently as compared to the second switching circuitry based on the placement of the switches relative to the other components claimed.
For the purpose of examination, claims 39-43 is read similar to claims 18, 21-24, and 27.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15,18, 24, 27-30, 33, 35-40, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi et al (US 2012/0169137) in view of Cho (US 2008/0094027).

Re Claim 15; Lisi discloses a power reception device comprising: (Fig. 1)
a resonance circuit (840) including a power receiving coil (L2) and a capacitor (Cs2); 
switching circuitry (Q1) connected with the resonance circuit; and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state and a non-conductive state based on a comparison between a measurement value (monitors the voltage) and a threshold value (greater than a minimum voltage), (0068-69) wherein 
in a state of stopping an electric power transmission from a power transmission device, (Par. 0021)
 the switching circuitry is in the conductive state in a period of the electric power transmission, (Par. 0070)

the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device.(Par. 0039, 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter.
However Cho disclose switching circuitry (Q3) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 1, when the switch is moved to power reception level detection section Also see Par. 0054) and in a state of stopping an electric power transmission from a transmission device.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have placed the switch in a non-conductive state when in a detection period of metal foreign matter in order to effectively identify the presence of a foreign matter faster. 


Re Claims 18, 39; Lisi discloses A power transfer system comprising: a power transmission device (810-830); and 
a power reception device (840-1010), 

switching circuitry (1010) connected  with the resonance circuit, and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state (closing the switch) and a non-conductive state (opening the switch) based on a comparison between a measurement value and a threshold value, (0068-69)
and in a state of stopping an electric power transmission from the power transmission device, 
the switching circuitry is in the conductive state in a period of the electric power transmission, the measurement value corresponds to value of an electrical characteristic in a state corresponding to the detection period, and the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power transmission reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device. (Par. 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter.
However Cho disclose switching circuitry (Q2) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 2, when the switch is moved to power reception level detection section Also see Par. 0054) and in a state of stopping an electric power transmission from a transmission device.



Re Claims 21, 30 and 40 Cho discloses further comprising a resistor (R1) connected to the capacitor. (Fig. 11)

Re Claims 24, 33 and 44; Lisi discloses wherein the electrical characteristic as the electric characteristic corresponds to an impedance. (Par.61, 68, etc. the impedance is directly related to the voltage)

Re Claim 27 and 43; Lisi discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig.10. When the switch is not coupled to the load, the frequency increases and reflected back to the transmitter and when the load is present, the is virtually no reflection to the transmitter)

Re Claims 28, 37; Cho discloses wherein the control circuitry (I/O controller) is configured to switch the switching circuitry from the non-conductive state to the first state after it is determined that the metal foreign matter is not present in a vicinity of the resonance circuit. (Fig. 1)

Re Claims 29, 38; Cho discloses wherein the electric power transmission begins upon the switching of the switching circuitry from the non-conductive state to the conductive state. (Fig. 1)

Re Claim 35; Lisi discloses wherein the electric power transmission is a wireless power transmission using the power receiving coil. (Fig. 10)

Re Claim 36, Cho discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig. 1 and 0054. When the switch is not coupled to the load, the frequency increases and reflected to the transmitter and when the load is present, the is virtually no reflection to the transmitter)


Claims 23, 32 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi in view of Cho  and further in view of Iisaka et al (US 2009/0026844)

Re Claims 23, 32 and 41; Lisi in view of Cho discloses electric characteristics as disclosed above. 
Cho does not necessarily the electric characteristics correspond to a ratio of voltage. 
However Iisaka discloses the electric characteristics correspond to a ratio of voltage to determine the presence of foreign object (Par.0004).
. 

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Applicant argues Cho does not illustrate switching circuitry (Q3) connected in series with the resonance circuit. Cho also does not teach that switching circuitry (Q3) is connected in series with the resonance circuit. Therefore, contrary to the office assertion, the combination of Lisi and Cho fails to disclose at least switching circuitry connected in series with the resonance circuit. 
Furthermore the applicant argues that it would not been obvious to modify the switch Q3 of LIsi to place the switch in a non-conductive state when in a detection period of metal foreign matter in order to effectively identify the presence of a foreign matter faster because the reasoning fails to address the fact that the modified switch Q3 of Lisi is still not switching circuitry connected in series with the resonance circuit. 
However the examiner respectfully disagree, the applicant has not define the component that makes up the switching circuit as claimed and broadly read, either Lisi or Cho discloses a switch or a switch including additional components read on as the switching circuitry. That been said, the combination of Lisi in view of Cho as indicated in the rejection reads on the claimed limitation with a motivation backing the combination.
For instance the combination mere subsides the switching circuitry Q1 shown in Lisi Fig. 10 with a serial switch Q3. Replacing a switch connected in parallel with a similar switch 
Nevertheless, Cho discloses In this case, the foreign object detection unit 220 detects power at the moment at which the battery pack B that contains the secondary core unit 210, that is, a secondary module, is placed on the non-contact charger A, and is maintained in a no load state (the current of the current detection unit is smaller than a no load reference value) by maintaining a switch Q3 in an OFF state for a predetermined time (several tens of ms). When a predetermined period of time has lapsed after the no load state, the foreign object detection unit 220 is switched into a load state (the current of the current detection unit is larger than the no load reference value) by maintaining the switch Q3 in an ON state, and informs the primary coil through load modulation that the battery pack B containing the secondary core unit 210 has been placed on the non-contact charger A and, at the same time, applies power to a charging control unit 230.
As clearly shown by Lisi and Cho, both Lisi and Cho are directed to foreign object detection using a receiver and combining one’s teaching into the other is merely ordinary and routine aimed to improve the combination. 


Please note that they claim would be allowable if applicant incorporates steps found in para 0157-0170 into the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
01/17/2022
Primary Examiner, Art Unit 2836